Exhibit 10.1

 

* * –  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

FIRST AMENDMENT TO

2007-2008 MERIAL LIMITED INDEPENDENT SALES AGENT AGREEMENT

 

This First Amendment to 2007-2008 Merial Limited Independent Sales Agent
Agreement (“Amendment”), effective as of the 1st day of January, 2008, by and
between Merial Limited, a company limited by shares registered in England and
Wales (registered number 3332751) with a registered office at PO Box 327,
Sandringham House, Sandringham Avenue, Harlow Business Park, Harlow, Essex CM19
5QA, England, and domesticated in Delaware, USA, as Merial LLC, with a place of
business at 3239 Satellite Blvd., Duluth, GA 30096-4640, USA (“MERIAL”), and MWI
Veterinary Supply, Inc., with a place of business at 651 South Stratford Drive,
Meridian, ID 83642 (“Independent Sales Agent”).

 

WHEREAS, MERIAL and Independent Sales Agent entered into the 2007-2008 MERIAL
Limited Independent Sales Agent Agreement, dated January 1, 2007 (the
“Agreement”);

 

WHEREAS, the parties wish to amend the Agreement;

 

NOW, THEREFORE, the parties to the Agreement do hereby agree to amend the
Agreement as follows:

 

1.                                       Schedules. Schedules A, B and D to the
Agreement shall be deleted and replaced in their entirety by Schedules A, B and
D for 2008-2009, attached hereto.

 

2.                                       Section 2.1(a). Section 2.1(a) of the
Agreement is hereby amended by deleting everything after the second sentence
thereof.

 

3.                                       Section 2.2(a). Section 2.2(a) of the
Agreement is hereby amended by deleting the second sentence thereof in its
entirety and replacing it with the following:

 

“MERIAL shall pay commissions on the Net Sales of orders for Other Products from
new and established AMAs within the Territory, which are transmitted to MERIAL
via EDI, according to the schedule and terms outlined in Schedule B.”

 

4.                                       Section 2.2(b). Section 2.2(b) of the
Agreement is hereby amended by deleting the second sentence thereof in its
entirety and replacing it with the following:

 

“MERIAL shall pay commissions on the Net Sales of orders for Other Products from
NHOs within the Territory, which are transmitted to MERIAL via EDI, according to
the schedule and terms outlined in Schedule B.

 

5.                                       Section 3.1. The term of the Agreement
shall be extended by deleting “31 December 2008” and replacing it with “31
December 2009.”

 

1

--------------------------------------------------------------------------------


 

6.                                       Section 7.1(c). Section 7.1(c) of the
Agreement is hereby amended by deleting the first sentence thereof in its
entirety and replacing it with the following:

 

“Pay Independent Sales Agent, as full and total compensation for all services
rendered under this Agreement, certain commissions for the sales of Products and
Other Products as outlined in Schedule B.”

 

7.                                       Deletion. The term “transaction fees”
shall be deleted wherever it appears in the Agreement.

 

8.                                       Section 14.6. Section 14.6 of the
Agreement is hereby amended by adding the following to the end thereof:

 

“The terms of this Agreement shall remain strictly confidential. The parties to
this Agreement shall not disclose any of the terms of this Agreement, whether
generally or specifically, to any third party, except as may be required by a
party’s accountants or insurers, or by order of a court of competent
jurisdiction. To the extent that either party is obligated to file this
Agreement with the Securities and Exchange Commission (“SEC”) party shall seek
confidential treatment of the trade secret, commercial and/or financial
information contained herein; the filing party shall seek the input and approval
of the non-filing party in determining what portions of this Agreement must be
identified for such confidential treatment.”

 

9.                                       No Other Amendment.

 

Except as amended, modified or supplemented by this Amendment, the Agreement is
confirmed and remains in full force and effect.

 

10.                                 Counterparts. This Amendment may be executed
in one or more counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute one and the same agreement.

 

[Signatures on following page(s)]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Agreement.

 

 

MERIAL LIMITED

 

MWI Veterinary Supply, Inc.

 

 

 

 

 

 

By:

 

/s/ Thomas Zerzan

 

By:

/s/ Jim Cleary

Name: Thomas Zerzan

 

Name: Jim Cleary

Title: Head of Merial U.S.

 

Title: President and CEO

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

2008 MERIAL Independent Sales Agent Agreement - Companion Animal Products

 

Flea and Tick Control Products

 

FRONTLINE® Plus for Dogs and Puppies 6 and 3 dose (up to 22 lbs., 23-44 lbs.,
45-88 lbs., 89-132 lbs.)

FRONTLINE® Plus for Cats and Kittens 6 and 3 dose (All Weights)

FRONTLINE® TOP SPOT®for Dogs & Puppies 6 and 3 dose (up to 22 lbs., 23-44 lbs.,
45-88 lbs., 89-132 lbs.)

FRONTLINE® TOP SPOT®for Cats and Kittens 6 and 3 dose (All Weights)

FRONTLINE® Spray 250 mL and 500 mL (All Weights)

 

Heartworm Preventives

 

HEARTGARD® Plus Chewables 12 and 6 doses/pack (68 mcg, 136 mcg, 272 mcg)

HEARTGARD® Chewables 6 doses/pack (68 mcg, 136 mcg, 272 mcg)

HEARTGARD® Tablets 6 doses/pack (68 mcg, 136 mcg, 272 mcg)

HEARTGARD® Chewables For Cats 6 doses/pack (55 mcg, 165 mcg)

 

Pet Vaccines

 

PUREVAX® Feline Respiratory 2 (RC) (25 x 1 doses)

PUREVAX® Feline Respiratory 3 (RCC) (25 x 1 doses)

PURE VAX® Feline 3 (25X1 doses)

PURE VAX® Feline 3 /Rabies (25X1 doses)

PUREVAX® Feline 4 (25X1 doses)

PURE VAX® Feline 4 /Rabies (25X1 doses)

PUREVAX® Recombinant Feline Leukemia PUREVAX® Ferret (rDistemper) (10X1 ds)

 

Canine Vaccines

 

RECOMBITEK® Lyme (20X1 doses, 50X1 doses)

RECOMBITEK®C3 (25 x 1 doses)

RECOMBITEK®C4 (25X1 doses)

RECOMBITEK®C4/CV (25X1 doses)

RECOMBITEK® C6 (25X1 doses)

RECOMBITEK® C6/CV (25X1 doses)

RECOMBITEK® CANINE PARVO (50X1 doses)

RECOMBITEK® CANINE CORONA-MLV (25X1 doses)

RECOMBITEK® CANINE PARVO + CORONA-MLV (25X1 doses)

RECOMBITEK® KC2 (20 x 1 doses and 1 x 5 doses)

 

Rabies Vaccines

 

PUREVAX® Feline Rabies (25X1 doses)

IMRAB® 3 (5X10doses)

IMRAB® 3TF (50X1 doses)

IMRAB® 1 (5X10 doses)

IMRAB® 1 TF (50 x 1 doses)

 

PAIN MANAGEMENT

 

PREVICOX® (57mg 6 x 30) PREVICOX® (227mg 6 x 30) PREVICOX® (57mg bottle 60
tablets) PREVICOX® (227mg bottle 60 tablets) PREVICOX® (57mg 10 x 10) PREVICOX®
(227mg 10x10)

 

DENTAL:

 

ORAVET™ Professional Kit

ORAVET™ Barrier Sealant Cartridges

ORAVET™ Plaque Prevention Gel Home Care Kits

 

®Registered trademarks and ™ trademarks of MERIAL.

 

--------------------------------------------------------------------------------


 

Schedule B

MWI, Veterinary Supply, Inc. Independent Sales Agent Earnings

Commission Rates - Net Sales of Products to AMAs

 

Independent Sales Agent
Monthly Commission
Rate

 

Independent Sales Agent
Representative Monthly
Commission Rate

 

Goal Attainment
Commission Rate

 

Total Independent Sales
Agent Commission Rate

 

**

%

**

%

**

%

**

%

 

Added-value Elements for Sales of Products

 

Promotional Allowance
Funds Rate

 

**

%

 

I.                                         Commissions Earned for Sales of
Products to AMAs

 

Independent Sales Agent earns commissions on the Net Sales of Products to AMAs
in the Territory when the order is placed with MERIAL by the Independent Sales
Agent or by an AMA which indicates a Named Sales Agent.

 

No commissions are paid for products not listed on Schedule A or for sales
outside of Independent Sales Agent’s Territory.

 

For Named Sales Agent Sales, Independent Sales Agent Monthly Commission and
Independent Sales Agent Representative Commission will be paid to Independent
Sales Agent within thirty (30) days of the last business day of each month in
which MERIAL receives a qualifying order. HEARTGARD and FRONTLINE and PREVICOX,
Vaccine and ORAVET Goal Attainment Commissions shall be paid within thirty (30)
days of the last business day of each quarter.

 

Independent Sales Agent agrees to commit **% (**) of commissioned sales to a
business development plan (“Business Development Funds”) to fund activities
designed to expand Merial and Sales Agent business within high-growth potential
clinics and/or high-growth regions of the Territory as submitted in writing and
agreed upon by both parties by January 31, 2008. Thereafter, a recap of business
development activities performed will be provided to Merial quarterly. Merial
will notify Independent Sales Agent of its approval, or lack thereof, regarding
these activities, in writing, no later than the 10th of the subsequent month
following the quarter’s end. Provided, however, that approval shall not be
deemed given in the event that Merial does not respond within such period.

 

Promotional Allowance Funds, which are based on the Independent Sales Agent’s
Net Sales of the Products, (see Added-value Elements for Sales of Products table
above), shall be made available to reimburse Independent Sales Agent for
expenses incurred in connection with

 

--------------------------------------------------------------------------------


 

certain growth initiatives, e.g., advertising initiatives, executive training,
sales personnel incentives, and the like. Proposed uses for such funds shall be
submitted to MERIAL in writing utilizing the appropriate Promotional Allowance
Funds request forms. Any such proposals shall be approved in advance by MERIAL,
in accordance with its sole discretion. At least forty percent (40%) of
projected Promotional Allowance Fund accruals must be used to support business
building initiatives for strategic Products or business growth within clinics
identified as high­growth potential customers. Earned Promotional Allowance
Funds shall not rollover; Promotional Allowance Funds accrued during 2008 must
be used by Independent Sales Agent, for approved activities, by no later than
March 31, 2009, unless otherwise approved in writing by MERIAL. Promotional
Allowance Funds accrued in 2009 must be used by Independent Sales Agent by no
later than December 31, 2009 unless otherwise approved by Merial. Such funds
shall be remitted by MERIAL to reimburse Independent Sales Agent for approved
activities within thirty (30) days after MERIAL’s receipt of a detailed invoice
of the expenses incurred by Independent Sales Agent in connection with such
activities.

 

Independent Sales Agent Representative is an individual who, working as an agent
or employee of the Independent Sales Agent, solicited and placed the qualifying
order. The Independent Sales Agent will provide MERIAL a list of its Sales Agent
Representatives with address, telephone number, and SAR code (number) within
fourteen (14) days of the Commencement Date and within fourteen (14) days of any
change in the Independent Sales Agent’s sales force. The Independent Sales Agent
must not make any deductions from amounts due Sales Agent Representatives.

 

1                                          MERIAL Monthly Commission Rate
indicates the commission rate paid to Independent Sales Agent for EDI and Named
Sales Agent Net Sales dollars generated in the Territory.

2                                          The (1) HEARTGARD and FRONTLINE and
(2) PREVICOX, Companion Animal Vaccine and ORAVET Goal Attainment Commissions
indicate the bonus commission rates paid to Independent Sales Agent for EDI and
Named Sales Agent Net Sales dollars generated in the Territory if both
Independent Sales Agent and MERIAL achieve their respective year-to-date Sales
Goals for both these product categories, as specified in Schedule D, with such
payments being calculated at the end of each calendar quarter.

 

II.                                     Commissions paid for Sales of Other
Products

 

Independent Sales Agent earns full commission on the Net Sales of Other Products
to AMAs in the Territory when the order is placed with MERIAL by the Independent
Sales Agent via EDI.

 

No commissions are paid for products not listed on Schedule E or for sales
outside of Independent Sales Agent’s Territory. The commissions will only be
paid in connection with those orders which are transmitted to MERIAL via EDI.

 

The Transaction Fee will be paid to Independent Sales Agent within thirty (30)
days of the last business day of the month in which MERIAL receives a qualifying
order.

 

--------------------------------------------------------------------------------


 

III.                                 **

 

BONUS POOL OPPORTUNITY

 

In addition to the total commission payment described above, MERIAL will create
a Bonus Pool. This pool will start at not less than $500,000 and may be
increased at the discretion of MERIAL before December 31St of the current
contract year. This Bonus will be distributed among MERIAL independent sales
agents that achieve their respective Sales Goals for the given contract year,
providing MERIAL achieves its Sales Goal for the given contract year, as
specified in Schedule D. Distribution of the Bonus Pool will be made
proportional to the business share of MERIAL independent sales agents that
achieved their respective Sales Goals for the given contract year.

 

For illustration purposes only, in 2008, three (3) independent sales agents
achieve their respective sales objectives with sales of $100M, $50M and $50M
respectively. The independent sales agent with $100M in sales would be entitled
to $250K (50% of the $500,000 Bonus Pool).

 

CALCULATIONS

 

The Commission payments, Goal Attainment Commissions, and Bonus Pool earnings
will be calculated by MERIAL, and shall not be subject to review by Independent
Sales Agent.

 

--------------------------------------------------------------------------------


 

MERIAL SAR SALES ACHIEVEMENT TRIP

 

MERIAL shall maintain a MERIAL territory based SAR Sales Achievement Trip
program. A SAR Sales Achievement Trip will be awarded to a MERIAL independent
sales agent for each MERIAL Sales Representative that qualifies for the Circle
of Excellence Honor and Recognition Award. MERIAL is expected to name 55 MERIAL
Sales Representatives as Circle of Excellence award winners (245 representatives
x 22.5% = 55 honorees). It is therefore expected that a total of 55 trips will
be awarded to Merial independent sales agents. In addition to earned trips, an
independent sales agent will be awarded one Bonus Trip for each 6 trips won by
such independent sales agent. These trips are to be awarded on a discretionary
basis to sales and sales management personnel that made significant
contributions to the success of that independent sales agent selling Products in
the program year.

 

Trips will be awarded to Independent Sales Agent and not to its individual Sales
Agent Representatives. Qualification will be based upon total sales performance
within the MERIAL COE territories, calculated as follows: Net sales dollars for
FRONTLINE and HEARTGARD, plus 4x the net dollar sales for PREVICOX, Companion
Animal Vaccines and ORAVET. The greatest dollar-volume contribution to a
qualifying COE territory as calculated using this formula, will win the SAR
Sales Achievement Trip. The 4x factor will be applied to horizon products to
elevate focus and to recognize performance associated with meeting sales
objectives in multiple product categories.

 

For illustration purposes only, in 2008 a Merial Sales Representative is awarded
Circle of Excellence honor and recognition. Sales within that territory were
comprised of $1,000,000 in FRONTLINE brand product sales, $500,000 in HEARTGARD
brand product sales and $400,000 in combined sales of PREVICOX, Companion Animal
Vaccines and ORAVET. Sales Agent A contributed sales of $500,000 FRONTLINE,
$200,000 HEARTGARD and $100,000 PREVICOX, Companion Animal Vaccines and ORAVET.
Qualified sales would be determined as follows: $500,000 + $200,000 + ($100,000
x 4) = $1,100,000. Sales Agent B contributed sales of $500,000 FRONTLINE,
$200,000 HEARTGARD and 110,000 PREVICOX, Companion Animal Vaccines and ORAVET.
Qualified sales would be determined as follows: $500,000 + $200,000 + ($110,000
x 4 = $1,140,000. Sales Agent B. Final selection of Sales Agent Representatives
will be the responsibility of Sales Agent Management.

 

In addition, for each SAR Sales Achievement Trip earned by the Independent Sales
Agent, a four thousand dollar ($4,000) cash payment will be awarded to
Independent Sales Agent. Cash payments will be awarded for earned trips only.
Bonus Trips will not qualify for this payment.

 

The aggregate value of any such Trip (the “Trip Award Amount”) shall not exceed
ten thousand dollars ($10,000). The Trip Award Amount for each Trip shall be
allocated as follows: (i) approximately four thousand nine hundred dollars
($4,900) in trip value to the chosen Sales Agent Representative,
(ii) approximately four thousand nine hundred dollars ($4,900) in trip value for
each Bonus Trip, and (iii) a four thousand dollar ($4,000) cash payment to
Independent Sales Agent’s headquarters. The value, duration, and location of any
such trip shall be left to the sole discretion of MERIAL.

 

--------------------------------------------------------------------------------


 

Schedule D

 

MWI Veterinary Supply, Inc.

 

MERIAL Independent Sales Agent PERFORMANCE GOALS

 

MWI, Inc. and MERIAL agree to the Performance Goals listed below. These
Performance Goals shall be calculated by MERIAL and shall not be subject to
review by MWI.

 

1.0                               MERIAL 2008 Sales Goal:

 

MERIAL 2008 Sales Goal shall be: $**. This goal is calculated as the sum of the
Net Sales of MERIAL less Distributor purchases plus reported Distributor sales.

 

2.0                               MWI, Inc. 2008 Sales Goal:

 

MWI Sales Goal for 2008 shall be: $**.

 

YTD Goals ($MM)

 

 

 

Q1

 

YTD Q2

 

YTD Q3

 

YTD Q4

 

FRONTLINE

 

**

 

**

 

**

 

**

 

HEARTGARD

 

**

 

**

 

**

 

**

 

PREVICOX,
ORAVET,
PETVACCINES

 

**

 

**

 

**

 

**

 

 

 

 

 

 

 

 

 

 

 

Other Products

 

**

 

**

 

**

 

**

 

Total YTD

 

**

 

**

 

**

 

**

 

 

3.0                               MERIAL 2009 Sales Goal:

 

MERIAL 2009 Sales Goal shall be calculated as the sum of the Net Sales of MERIAL
for 2008 less Distributor purchases plus reported Distributor sales for 2008.
Such goal shall be calculated by MERIAL by no later than March 1, 2009.

 

4.0                               MWI 2009 Sales Goal:

 

MWI Sales Goal for 2009 shall be established by MERIAL by no later than March 1,
2009.

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Other Products

 

PHARMACEUTICALS

 

IMMITICIDE®

ENACARD® (1.0 mg, 2.5 mg, 5.0 mg, 10.0 mg, 20.0 mg)TRESADERM® (7.5 ml, 15.0 ml)

TRESADERM® (7.5 ml, 15.0 ml)

 

® Registered trademarks and ™ trademarks of MERIAL.

 

--------------------------------------------------------------------------------